DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 04/07/2021. Claims 1-20 are examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-11 and 14-20  rejected under 35 U.S.C. 103 as being unpatentable over Hayama 2018/0128182.
Regarding Claim 1, Hayama teaches a method 400 for reigniting an engine 100of an aircraft (aircraft) ([0044]; Fig. 4, comprising:
detecting an engine flameout (flame-out) event during flight  ([0044-45]);
responsive to detecting the engine flameout event, monitoring (via 304) an engine speed (rotational velocity value from speed sensor signal 318) and a commanded engine operating state 402 ([0044-45, 0049]; Hayama teaches in [0044], ll. 7-11, that the start state 402 includes a pilot commanded assisted start of the gas turbine engine following an abnormal shutdown. This reads on the commanded engine operating state.);
comparing the engine speed (rotational velocity value) to a predetermined threshold (first predetermined rotational velocity value) ([0049]); 
determining whether the commanded engine operating state 402 corresponds to an engine on state ([0044], ll. 7-11;  Hayama teaches the start state 402 being the start state that includes the pilot commanded assisted start; as the pilot commands the engine to be reignited the commanded engine operating state is ON.  Therefore it reads on the claim limitation.); and
while the engine commanded engine operating state remains unchanged from the engine on state, and when the engine speed (rotational velocity value) is below (less than) the predetermined threshold (first predetermined rotational velocity value), initiating a predetermined ignition sequence for the engine ([0049]; [0050], ll. 1-3.  When the first condition is met, then the ignition sequence begins and moves to steps 410-413). 
Hayama does not teach while the commanded engine operating state remains unchanged from the engine on state, and when the engine speed is below the predetermined threshold, initiating a predetermined ignition sequence for the engine in absence of a commanded engine start state. 
However, it has been held that “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  See MPEP § 2144.04 (B)(III). Therefore, the foregoing recitation of the claimed apparatus, which automates a 
Furthermore, in this instant case, the manual activity of the pilot commanding the engine start state to “ON” in order perform a predetermined reignition sequence for the engine, being replaced by an automatic means of performing a predetermined reignition sequence for the engine, is precisely how an automation process works, i.e., under the appropriate circumstances, the machine takes over the initiation and control of the sequence form the pilot, and for this reason this recitation is not be believed to impart patentability of the claims.
Regarding Claim 4, Hayama teaches the method as claimed and as discussed above for claim 1, and Hayama further teaches
following the predetermined ignition sequence, determining whether the engine 100 was successfully ignited ([0060 and 0062]; Fig. 4)
Regarding Claim 5, Hayama teaches the method as claimed and as discussed above for claim 4, and Hayama further teaches
responsive to determining that the engine 100 was not successfully ignited (no lightoff condition ([0063-0068]), 
repeating the predetermined ignition sequence (steps 408-420) ([0064; 0068]) while the commanded engine operating state 402 remains unchanged from the engine on state ([0044], ll. 7-11) and when the engine speed (rotational velocity value) is below (less than) the predetermined threshold (first predetermined rotational velocity value) ([0049]; [0050], ll. 1-3; Fig. 4).	
Regarding Claim 6, Hayama teaches the method as claimed and as discussed above for claim 5, and Hayama further teaches
producing an alert indicating that the engine was not successfully ignited ([0036, 0044]; Figs. 3-4.  Hayama teaches in [0036] that a monitoring station 304 receives signals from the controller about operational characteristics of the control system 300.  Hayama teaches in [0044] that the start state 402 includes a pilot commanded assisted start of the gas turbine engine following an abnormal shutdown, in other words, the pilot commands the engine to be reignited. Therefore it is implicit that an alert is 
Regarding Claim 7, Hayama teaches the method as claimed and as discussed above for claim 1, and Hayama further teaches
detecting a change in the commanded engine operating state from the engine on state (turned on status) to the engine off state (turned off status) ([0042, 0044]); and
delaying initiation of the predetermined ignition sequence until a subsequent change in the commanded engine operating state is detected ([0050)].
Regarding Claim 8, Hayama teaches the method as claimed and as discussed above for claim 7, and Hayama further teaches
the subsequent change in the commanded engine operating state comprises the commanded engine operating state being set to the engine on state ([0050].  Hayama teaches that if the starter status signal is not turned on, then processor 301 starts restarting the engine by turning on the starter.  Therefore it reads on the claim limitation that the subsequent change comprises the commanded engine operating state being set to the engine on state.).
Regarding Claim 9, Hayama teaches the method as claimed and as discussed above for claim 7, and Hayama further teaches
the subsequent change in the commanded engine operating state comprises the commanded engine operating state being set to an engine start state ([0050].  Hayama teaches that if the starter status signal is not turned on, then processor 301 starts restarting the engine by turning on the starter.  Therefore it reads on the claim limitation that the subsequent change comprises the commanded engine operating state being set to an engine start state).
Regarding Claim 10, Hayama teaches the method as claimed and as discussed above for claim 1, and Hayama further teaches
the predetermined threshold (first predetermined rotational velocity value) is a second predetermined threshold (first predetermined rotational velocity value) ([0049]), further comprising:
comparing the engine speed (rotational velocity value) to a first predetermined threshold (second predetermined rotational velocity value) ([0051-52]) greater than the second predetermined threshold 
while the commanded engine operating state 402 remains unchanged from the engine on state ([0044], ll. 7-11;  Hayama teaches the start state 402 being the start state that includes the pilot commanded assisted start; as the pilot commands the engine to be reignited the commanded engine operating state is ON.  Therefore it reads on the claim limitation), 
and when the engine speed (rotational velocity value) is above (being greater than) the first predetermined threshold (second predetermined rotational velocity value), performing a predetermined reignition sequence for the engine ([0052]; Fig. 4). 
Hayama does not teach while the commanded engine operating state remains unchanged from the engine on state, and when the engine speed is above the first predetermined threshold, performing a predetermined reignition sequence for the engine in absence of a commanded engine start state. 
However, it has been held that “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  See MPEP § 2144.04 (B)(III). Therefore, the foregoing recitation of the claimed apparatus, which automates a predetermined ignition sequence for the engine – duplicating human actions, does not impart patentability to the claims.
Furthermore, in this instant case, the manual activity of the pilot commanding the engine start state to “ON” in order perform a predetermined reignition sequence for the engine, being replaced by an automatic means of performing a predetermined reignition sequence for the engine, is precisely how an automation process works, i.e., under the appropriate circumstances, the machine takes over the initiation and control of the sequence form the pilot, and for this reason this recitation is not be believed to impart patentability of the claims.
Regarding Claim 11, Hayama teaches a system 300 for reigniting an engine 100 of an aircraft (aircraft), comprising ([0044]; Figs. 1 & 3): 
a processing unit 301 (Fig.3); and
a non-transitory computer-readable medium 302 coupled to the processing unit 301 and comprising computer-readable program instructions executable by the processing unit 301 for ([0036-37]; Fig. 3):
detecting an engine flameout (flame-out) event during flight  ([0044-45]);
responsive to detecting the engine flameout event, monitoring (via 304) an engine speed (rotational velocity value from speed sensor signal 318) and a commanded engine operating state 402 ([0044-45, 0049]; Hayama teaches in [0044], ll. 7-11, that the start state 402 includes a pilot commanded assisted start of the gas turbine engine following an abnormal shutdown. This reads on the commanded engine operating state.);
comparing the engine speed (rotational velocity value) to a predetermined threshold (first predetermined rotational velocity value) ([0049]); 
determining whether the commanded engine operating state 402 corresponds to an engine on state ([0044], ll. 7-11;  Hayama teaches the start state 402 being the start state that includes the pilot commanded assisted start; as the pilot commands the engine to be reignited the commanded engine operating state is ON.  Therefore it reads on the claim limitation.); and
while the engine commanded engine operating state remains unchanged from the engine on state, and when the engine speed (rotational velocity value) is below (less than) the predetermined threshold (first predetermined rotational velocity value), initiating a predetermined ignition sequence for the engine ([0049]; [0050], ll. 1-3.  When the first condition is met, then the ignition sequence begins and moves to steps 410-413). 
Hayama does not teach while the commanded engine operating state remains unchanged from the engine on state, and when the engine speed is below the predetermined threshold, initiating a predetermined ignition sequence for the engine in absence of a commanded engine start state
However, it has been held that “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  See MPEP § 2144.04 (B)(III). Therefore, the foregoing recitation of the claimed apparatus, which automates a predetermined ignition sequence for the engine – duplicating human actions, does not impart patentability to the claims.
Furthermore, in this instant case, the manual activity of the pilot commanding the engine start state to “ON” in order perform a predetermined reignition sequence for the engine, being replaced by an automatic means of performing a predetermined reignition sequence for the engine, is precisely how an automation process works, i.e., under the appropriate circumstances, the machine takes over the initiation and control of the sequence form the pilot, and for this reason this recitation is not be believed to impart patentability of the claims.
Regarding Claim 14, Hayama teaches the invention as claimed and as discussed above for claim 11, and Hayama further teaches
the program instructions (step 424) are further executable for, following the predetermined ignition sequence, determining whether the engine 100 was successfully ignited ([0060 and 0062]; Fig. 4;  Hayama teaches that if the engine is not successfully started then processor proceeds to step 413 to repeat sequence steps in process 400).
Regarding Claim 15, Hayama teaches the invention as claimed and as discussed above for claim 14, and Hayama further teaches
the program instructions (430,432,434) are further executable for, responsive to determining that the engine 100 was not successfully ignited (no lightoff condition) ([0063-0068]), 
repeating the predetermined ignition sequence (steps 408-420) ([0064; 0068]) while the commanded engine operating state 402 remains unchanged from the engine on state ([0044], ll. 7-11) and when the engine speed (rotational velocity value) is below (less than) the predetermined threshold (first predetermined rotational velocity value) ([0049]; [0050], ll. 1-3; Fig. 4).	
Regarding Claim 16, Hayama teaches the invention as claimed and as discussed above for claim 15, and Hayama further teaches
 ([0036, 0044]; Figs. 3-4.  Hayama teaches in [0036] that a monitoring station 304 receives signals from the controller about operational characteristics of the control system 300.  Hayama teaches in [0044] that the start state 402 includes a pilot commanded assisted start of the gas turbine engine following an abnormal shutdown, in other words, the pilot commands the engine to be reignited. Therefore it is implicit that an alert is produced and sent to the monitoring station that the engine was not successfully ignited, alerting the pilot.) .
Regarding Claim 17, Hayama teaches the invention as claimed and as discussed above for claim 11, and Hayama further teaches
the program instructions are further executable for: detecting a change in the commanded engine operating state from the engine on state (turned on status) to the engine off state (turned off status) ([0042, 0044]); and
delaying initiation of the predetermined ignition sequence until a subsequent change in the commanded engine operating state is detected ([0050)].
Regarding Claim 18, Hayama teaches the invention as claimed and as discussed above for claim 17, and Hayama further teaches
the subsequent change in the commanded engine operating state comprises the commanded engine operating state being set to the engine on state ([0050].  Hayama teaches that if the starter status signal is not turned on, then processor 301 starts restarting the engine by turning on the starter.  Therefore it reads on the claim limitation that the subsequent change comprises the commanded engine operating state being set to the engine on state.).
Regarding Claim 19, Hayama teaches the invention as claimed and as discussed above for claim 17, and Hayama further teaches
the subsequent change in the commanded engine operating state comprises the commanded engine operating state being set to an engine start state ([0050].  Hayama teaches that if the starter status signal is not turned on, then processor 301 starts restarting the engine by turning on the starter.  Therefore it reads on the claim limitation that the subsequent change comprises the commanded engine operating state being set to an engine start state).
Regarding Claim 20, Hayama teaches the invention as claimed and as discussed above for claim 11, and Hayama further teaches
the predetermined threshold (first predetermined rotational velocity value) is a second predetermined threshold (first predetermined rotational velocity value) ([0049],
the program instructions (412) are further executable for ([0051-52]; Fig. 4):
comparing the engine speed (rotational velocity value) to a first predetermined threshold (second predetermined rotational velocity value) ([0051-52]) greater than the second predetermined threshold (first predetermined rotational velocity value) ([0049],ll. 10-12; [0051], ll. 11-18.  Hayama teaches that the first predetermined rotational velocity value is about 10-25% of the maximum speed and the second predetermined rotational velocity value is about 25-40% of the maximum speed.  Therefore it reads on the claim.); and
while the commanded engine operating state 402 remains unchanged from the engine on state ([0044], ll. 7-11;  Hayama teaches the start state 402 being the start state that includes the pilot commanded assisted start; as the pilot commands the engine to be reignited the commanded engine operating state is ON.  Therefore it reads on the claim limitation), 
and when the engine speed (rotational velocity value) is above (being greater than) the first predetermined threshold (second predetermined rotational velocity value), performing a predetermined reignition sequence for the engine ([0052]; Fig. 4). 
Hayama does not teach while the commanded engine operating state remains unchanged from the engine on state, and when the engine speed is above the first predetermined threshold, performing a predetermined reignition sequence for the engine in absence of a commanded engine start state. 
However, it has been held that “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  See MPEP § 2144.04 (B)(III). Therefore, the foregoing recitation of the claimed apparatus, which automates a predetermined ignition sequence for the engine – duplicating human actions, does not impart patentability to the claims.
Furthermore, in this instant case, the manual activity of the pilot commanding the engine start state to “ON” in order perform a predetermined reignition sequence for the engine, being replaced by an automatic means of performing a predetermined reignition sequence for the engine, is precisely how an automation process works, i.e., under the appropriate circumstances, the machine takes over the initiation and control of the sequence form the pilot, and for this reason this recitation is not be believed to impart patentability of the claims.
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayama in view of Wernberg 5490379.
Regarding Claim 2, Hayama teaches the method as claimed and as discussed above for claim 1.  However, Hayama fails to teach comprising performing a fuel purge prior to initiating the predetermined ignition sequence while the commanded engine operating state remains unchanged from the engine on state and when the engine speed is below the predetermined threshold.
Wernberg teaches that after flameout event it is desirable to purge all the fuel from the engine before a relight is attempted (Col. 9, ll. 9-10) and a controller 32 that performs the purging of the fuel following a flameout event (Col. 8, l. 42-Col. 9, l. 42; Fig. 1)  .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hayama by including the step of performing a fuel purge prior to initiating the predetermined ignition sequence, as taught by Wernberg, while the commanded engine operating state remains unchanged from the engine on state and when the engine speed is below the predetermined threshold, as taught by Hayama, in order to perform the restart in a safer manner (Wernberg; Col. 1, ll. 59-62).
Regarding Claim 3, Hayama in view of Wernberg teaches the method as claimed and as discussed above for claim 2.  However, Hayama in view of Wernberg, as discussed so far, fails to teach performing the fuel purge comprises dry motoring the engine for a predetermined period of time.
Wernberg further teaches
performing the fuel purge comprises dry motoring the engine for a predetermined period of time (Col. 9, ll. 9-38.  Wernberg teaches that flow of the fuel to the engine is cut off and after some time when 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hayama in view of Wernberg by including the step of the fuel purge comprises dry motoring the engine for a predetermined period of time, as taught by Wernberg, for the same reason as discussed in rejection of claim 2 above.
Regarding Claim 12, Hayama teaches the invention as claimed and as discussed above for claim 11.  However, Hayama fails to teach the program instructions are further executable for performing a fuel purge prior to initiating the predetermined ignition sequence while the commanded engine operating state remains unchanged from the engine on state and when the engine speed is below the predetermined threshold.
Wernberg teaches that after flameout event it is desirable to purge all the fuel from the engine before a relight is attempted (Col. 9, ll. 9-10) and a controller 32 that performs the purging of the fuel following a flameout event (Col. 8, l. 42-Col. 9, l. 42; Fig. 1.  It is implicit that controller 32 contains instructions executable for performing a fuel purge prior to initiating the predetermined ignition sequence).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller 204 of Hayama to perform a fuel purge prior to initiating the predetermined ignition sequence, as taught by Wernberg, while the commanded engine operating state remains unchanged from the engine on state and when the engine speed is below the predetermined threshold, as taught by Hayama, in order to perform the restart in a safer manner (Wernberg; Col. 1, ll. 59-62).
Regarding Claim 13, Hayama in view of Wernberg teaches the invention as claimed and as discussed above for claim 12.  However, Hayama in view of Wernberg, as discussed so far, fails to teach performing the fuel purge comprises dry motoring the engine for a predetermined period of time.
Wernberg further teaches
performing the fuel purge comprises dry motoring the engine for a predetermined period of time (Col. 9, ll. 9-38.  Wernberg teaches that flow of the fuel to the engine is cut off and after some time when 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller 204 of Hayama in view of Wernberg to dry motor the engine for a predetermined period of time, as taught by Wernberg, for the same reason as discussed in rejection of claim 12 above.
Response to Argument
Applicant's arguments, filed on 04/07/2021, with respect to U.S.C. 102 and 103 rejections of claims 1-20 have been fully considered but are not persuasive and are still unpatentable over the previously applied prior art. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below. 
Regarding the 35 U.S.C. 102(a)(1) rejections of independent claims 1 and 11:
Applicant argues (pp. 1-2 of Remarks) that prior art of Hayama teaches a process that is “performed in response to a pilot-commanded assisted start” and does not read on the amended recitation “performing a predetermined reignition sequence for the engine in absence of the commanded engine start state.”
However, it has been held that “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  See MPEP § 2144.04 (B)(III).  Therefore, the foregoing recitation of the claimed apparatus, which is an automatic means of initiating a predetermined ignition sequence for the engine, does not impart patentability to the claims.
Furthermore, in this instant case, the manual activity of the pilot commanding the engine start state to “ON” in order perform a predetermined reignition sequence for the engine, being replaced by an automatic means of performing a predetermined reignition sequence for the engine, is precisely how an automation process works, i.e., under the appropriate circumstances, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/JACEK LISOWSKI/Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741